DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on May 03, 2021.
Claims 1, 3 and 13 have been amended. Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 14 and 27 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 13:
accessing a macro for a target application, wherein the macro has been generated based upon:   	a sequence of inputs from a user received by the target application, wherein the sequence of inputs causes the target application to perform an action;  	screen states of the target application as the target application receives the sequence of inputs from the user;   	operating system processes that are performed by an operating system as the target application receives the sequence of inputs from the user; and  	evidence events representing information obtained from the operating system processes; and    	executing the macro, wherein executing the macro causes the automation application to mimic the sequence of inputs to the target application, thereby causing the target application to perform the action, and further wherein mimicking the sequence of inputs is conditioned upon observing the screen states, the operating system processes, and the evidence events as the macro is being executed.”
 
	In claim 20:
    	“accessing a macro for a target application, wherein the macro has been generated based upon a sequence of inputs from a user received by the target application, wherein the sequence of inputs causes the target application to perform an action, wherein the macro includes a directed graph comprising nodes and directed edges, the nodes comprising a first subset of nodes and a second subset of nodes, wherein the first subset of the nodes are assigned to the sequence of inputs, wherein the second subset of the nodes are assigned to potential inputs to the target application, wherein the directed edges connect the first subset of the nodes, wherein each directed edge in the directed edges is assigned criteria that are to be satisfied in order to traverse each directed edge; and  	executing the macro, wherein executing the macro causes the automation application to mimic the sequence of inputs to the target application by traversing the first subset of nodes in the directed graph via the directed edges connecting the first subset of the nodes.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 13 and 20. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Charbonneau et al. (US Pub. No. 2018/0121215)  	Charbonneau set forth a method for providing dynamic graphical user interface (GUI) platforms which facilitate time-saving and operation-streamlining functionality for existing target applications. A GUI platform may include a GUI which executes command scripts which communicate information to a selected (e.g., target) application executing within an operating system (OS) of a processor-based system. However, 

   	Dembo et al. (US Pub. No. 2019/0197206)  	Dembo set forth a method for automatically generating scenarios and user interface elements representing valuations of instruments under the scenarios. The method uses expert polling systems and machine learning rules to generate tree data storage structures representing different scenarios of macro factors for outcomes of events. However, Dembo does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 13 and 20.  
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.

  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192